227122
                                                TDCJ-Michael
                                                2664    FM   2054
                                                Tennessee Colony,             TX 75886
                                                October      5,   2015

Ms.    Pam    Estes                                                      "FILED IN COURT OF APPEALS
Clerk                                                                      12th Cpurt ofAppeals Distna
Twelfth Court of Appeals
1517    West    Front    St.
Suite    354
Tyler,       TX 75702


                Re:.    Case    Number    12-15-00225-CV;           Enriquez v                           ngston
                        Trial    Court    Number:       XXX-XX-XXXX


                        Mistakenly designated as No. 12-14-00016-CV
                        Docketing Statement and Advisory to the Court

Dear    Ms.    Estes.


     On September 21, 2015, I submitted for filing in
No. 12-15-00225-CV an Appellant's Advisory to the Court which
had a copy of a Plaintiff's Motion for Nunc Pro Tunc Corrected
Order and a copy of a letter to a Travis County Reporter.
I had the right trial court number of XXX-XX-XXXX.  Unfortunately,
I mistakenly designated the number in this court as 12-14-00016-CV

     I made the same mistake with a docketing statement mailed
prior to the Advisory.

     Would it be possible for you to place copies of the
advisor and the Docketing Statement in the record of this case
where I wanted them filed?  The trial court number was correctly
cited.

        Your help in this matter will be greatly appreciated.

        If you are not permitted to do as I requested, would you
be able to place a notation in    the record of this case that
this    instruments       were    filed    in   No.    12-14-00016-CV.

                                                Very truly yours,




cc      Ken    Paxton